Citation Nr: 1645768	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy. 

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Entitlement to a TDIU was denied in the November 2011 rating decision, which the Veteran did not appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran's representative has explicitly raised a claim for a TDIU, see November 2016 Appellant's Brief, and the clinical evidence of record suggests that the Veteran may be unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU is before the Board as part of the increased rating claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for to evaluate the back disability and radiculopathy in April 2011.  Since that time, evidence of record has suggested worsening of these disabilities.  Specifically, a November 2011 private physician, Dr. L.E.F., noted that the Veteran was "having more pain . . . in his low back" since the last treatment.  A February 2012 private treatment record indicates that "as a result of his low back pain, [the Veteran] has a walking tolerance of only approximately one block . . . ."  Therefore, given the time period since the last examination, and in light of evidence suggesting worsened symptoms for the service-connected conditions, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected degenerative changes of the lumbar spine and radiculopathy in the right and left lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the TDIU claim, there is evidence that the Veteran is unemployable due to his service-connected degenerative changes of the lumbar spine.  Specifically, the April 2011 VA examiner noted that the Veteran previously worked as a delivery serviceman and that he "would not be able to do that job anymore due to his severe, multilevel disk disease in his lumbar spine," although "[h]e may be able to do a sedentary job at this time."  The February 2012 private treatment record also notes the Veteran's report of "a decreased ability to work" involving "lifting travelers' baggage."  

The Veteran does not currently meet the percentage requirements for a TDIU.  38 C.F.R. § 4.16(a) (2015).  VA policy is; however, to grant TDIU in all cases in which a service connected disability causes unemployability.  38 C.F.R. § 4.16(b) (2015).  The Board cannot grant TDIU in the first instance when a veteran does not meet the percentage requirements, instead it is required to insure that the issue is adjudicated by the Director of VA's Compensation and Pension Service (C&P).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete a formal application for a TDIU (VA Form 21-8940 or equivalent). 

3.  After completing the foregoing, and the receipt of any outstanding records, afford the Veteran a VA examination to address  the current severity of the service connected lumbar spine disability, right lower extremity radiculopathy, and left lower extremity radiculopathy.  The examiner should note that the claims file was reviewed.  All necessary tests should be conducted.

The examiner should record the ranges of thoracolumbar spine motion.

The examiner should record the Veteran's reports of limitation of motion during flare-ups; and opine whether those reports are consistent with the disability shown on examination.

The examiner should report any additional limitation of motion in degrees due to weakened movement, excess fatigability, incoordination, or pain or flare-ups.

The examiner should also report the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing in the cervical and thoracolumbar spines.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The information sought in the preceding paragraphs is required by VA regulations as interpreted by courts.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in episodes of physician prescribed bedrest; and if so, the duration of the episodes over the past 12 months. 

The examiner must also identify and discuss the nature and extent of the right and left lower extremity radiculopathy.  The examiner should opine, to the extent possible, as to whether such results in complete paralysis, or "mild," "moderate," or "severe" incomplete paralysis.

The examiner should provide a full description of the effects of the lumbar spine degenerative changes, right lower extremity radiculopathy, and left lower extremity radiculopathy, on daily activities and work. All opinions should be accompanied by reasons.

4.  If a benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

